Citation Nr: 0023708	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  95-03 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability evaluation for 
recurrent left shoulder dislocation, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran served in active service 
from July 1967 to March 1968. 

In addition, the Board notes that, in the December 1994 
substantive appeal, the veteran requested a hearing before a 
traveling member of the Board, and thus, the hearing was 
scheduled for June 2000.  However, the record contains 
evidence showing the veteran canceled the scheduled hearing.  
As the record does not contain further indication that the 
veteran or his representative requested that the hearing be 
rescheduled, the Board deems the veteran's December 1994 
request for a travel Board hearing withdrawn.  See 38 C.F.R. 
§ 20.704 (1999).


REMAND

Upon a preliminary review of the case, the Board finds that 
the veteran's claim for an increased evaluation in excess of 
20 percent for recurrent left shoulder dislocation is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  However, the 
Board finds that further development is necessary prior to 
final adjudication of this claim.

In this case, in a January 1969 rating decision, the veteran 
was awarded service connection and a 20 percent evaluation 
for recurrent left shoulder dislocation, under Diagnostic 
Code 5203, effective March 1968.  Over time, the veteran has 
been awarded various periods of temporary total ratings based 
on periods of convalescence/treatment.  At present, the 
veteran's disability remains rated as 20 percent disabling 
under Diagnostic Code 5203, and he is currently seeking a 
disability evaluation in excess of 20 percent.

With respect to the evidence of record, the Board notes that 
the claims file includes copious medical records describing 
the treatment the veteran has received from 1968 to 1999 for 
his left shoulder disability.  Specifically, the evidence 
includes medical records from the Oklahoma VA Medical Center 
(VAMC); the Oklahoma Orthopaedic and Sports Medicine 
Physicians; Peter Young, M.D., from the Oklahoma City Clinic; 
Patrick Evans, M.D., from the McBride Clinic, Inc., the 
Orthopaedic Reconstruction Center, the Oklahoma Sports 
Science and Orthopaedics, and Workcare Oklahoma.

Additionally, a February 1994 VA examination report indicates 
that the veteran sustained a dislocating left shoulder injury 
during a parachute jump in 1968, and that he was involved in 
a motorcycle accident which caused a hyperextension injury to 
the left shoulder with brachial-plexus stretch injury and 
neck fracture in 1974.  Prior to 1974 and to the motorcycle 
accident, he had no neurological loss in the left upper 
extremity and his pain was confined to his left shoulder 
joint.  But, since the motorcycle accident, he had had severe 
pain in the left neck/shoulder and throughout the left upper 
extremity.  Furthermore, he developed severe neurological 
loss in the left upper extremity with loss of all functional 
use.  More importantly, it was the examiner's opinion that it 
was impossible to differentiate between the veteran's pain in 
the left shoulder/upper extremity related to his old 
postoperative dislocation, and the pain related to the 
brachial-plexus stretch injury with severe neuropathy and 
chronic dysesthesia type of pain.  However, the examiner also 
noted that at least the veteran's dysesthesia type pain was 
directly related to the brachial-plexus stretch, while post-
traumatic degenerative changes in the left shoulder and some 
of the pain were related to the old postoperative subluxation 
of the left shoulder.

A statement from Patrick Evans, M.D., dated March 1995, 
indicates that the veteran's left shoulder problems were 
related to his initial shoulder dislocation while in the 
service.  Following this dislocation, the veteran underwent 
surgery and had a marked degree of scarring.  It was Dr. 
Evan's opinion that, had the veteran not had the severe 
scarring and limited motion, the veteran's motorcycle 
accident would not have produced nearly as much disability as 
it did.  Therefore, in his opinion, the veteran's current 
disability was deemed more related to his original in-service 
injury than to his motorcycle accident.   Dr. Evan's also 
noted that the veteran was unable to use his left upper 
extremity in any fashion for any gainful employment. 

An October 1996 VA spine examination report describes the 
veteran's prior medical history and notes that he had had a 
complete loss of functional use in the left upper extremity 
since the motorcycle accident in 1974.  Upon examination, he 
had severe atrophy of the anterior and posterior shoulder 
girdle muscle and generalized atrophy of all the muscles of 
the left upper extremity with loss of all functional use.  
"Flail" left upper extremity was confirmed, and the veteran 
was found to essentially have no active motion in the left 
shoulder.  The examiner further noted his prior comment in 
the February 1994 VA examination discussed above indicating 
that it was impossible to differentiate the veteran's left 
shoulder pain caused by the dislocation, and the pain caused 
by the brachial-plexus stretch.

Lastly, an October 1999 VA joints examination report mostly 
describes the status of the veteran's right shoulder, but 
also confirms that the veteran's left shoulder is practically 
paralyzed  and that he depends on the right arm as a means to 
function on a daily basis. 

With respect to the discussed evidence, the Board finds that 
the present record does not contain sufficient medical 
information which would allow the Board to make an 
appropriate determination as to he severity of the veteran's 
service connected disability.  Specifically, the Board notes 
that the February 1994 and October 1996 VA examination 
reports discussed above attempt to distinguish between the 
functional limitations imposed by the veteran's service 
connected recurrent left shoulder dislocation, and the 
functional limitations caused by the non-service connected 
residuals of the 1974 motorcycle injury.  However, these 
examination reports also indicate that it was impossible to 
differentiate between the pain caused by the service 
connected disability, and the pain caused by the non-service 
connected injury.  

In this regard, the law is clear that, to the extent that 
some of the symptoms cannot be sorted out, reasonable doubt 
should be resolved in the veteran's favor.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a non-service connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).  

Thus, the Board finds that the present evidence of record, 
including the February 1994 and October 1996 VA examination 
reports, does not contain sufficient information which would 
allow the Board to make a determination as to the current 
level of severity of the veteran's service-connected left 
shoulder disability.  And, as such, the veteran should be 
afforded an additional VA examination in order to better 
determine the severity of this service-connected disability.  
See 38 U.S.C.A. § 5107(a) (West 1991), Epps v. Gober, 126 F. 
3d 1464 (1997).

Furthermore, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying scheduler criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  However, the VA examination reports 
discussed above do not include sufficient findings to make 
any determinations with respect to the factors mentioned, and 
thus, such factors should be evaluated/discussed during the 
additional examination.

Moreover, the law is clear that the Board has jurisdiction 
over appeals involving benefits under the laws administered 
by VA. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 
(1999). An appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal. 38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  A 
Notice of Disagreement with a determination by the agency of 
original jurisdiction must be filed within one year from the 
date that that agency mails notice of the determination to 
the claimant; otherwise, the determination will become final. 
38 C.F.R. § 20.302 (1999).

When the Board determines, though the course of it review, 
that further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction. 38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).

In this instance, in a July 1986 rating decision, the veteran 
was denied compensation for Horner's syndrome under 
38 U.S.C.A. § 351 (now 38 U.S.C.A. § 1151) on the grounds 
that the veteran had not shown that such disorder was the 
result of negligence, or substandard or faulty treatment by 
the VA.  Subsequently, in a September 1995 rating decision, 
the RO found that the veteran had not submitted new and 
material evidence sufficient to reopen the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
Horner's syndrome due to treatment received at the Oklahoma 
VA Medical Center.  And, in December 1995, the veteran 
expressed disagreement with the September 1995 RO denial.  
However, it does not appear that the RO has issued the 
required Statement of the Case (SOC).  As such, the Board 
finds that the veteran initiated the appellate process with 
respect to this issue, as per Manlincon v. West, 12 Vet. App. 
238 (1999), and the issuance of an SOC is in order.

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be afforded a VA 
neurological  examination to determine 
the current severity of his service-
connected recurrent left shoulder 
dislocation.  To the extent that is 
possible, the examiner should distinguish 
all symptoms and functional impairment 
attributable to the veteran's service 
connected recurrent left shoulder 
dislocation from any non-service 
connected neurological residuals of the 
1974 motorcycle accident that may be 
present.  In particular, the examiner 
should opine whether it is at least as 
likely as not that any atrophy, weakness, 
or any incoordination of the left upper 
extremity are residuals of the service 
connected left shoulder dislocation.  All 
indicated studies must be accomplished.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
recurrent left shoulder dislocation.  All 
indicated studies, including full range 
of motion studies of the left shoulder, 
must be performed.  The orthopedic 
examiner should also determine whether 
the veteran's left shoulder disability 
exhibits weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  And, 
to the extent that is possible, the 
examiner should distinguish all symptoms 
and functional impairment attributable to 
the veteran's service connected recurrent 
left shoulder dislocation from any non-
service connected residuals of the 1974 
motorcycle accident that may be present.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased disability evaluation in 
excess of 20 percent for recurrent left 
shoulder dislocation, in light of the 
additional evidence, and taking into 
consideration the procedures outlined in 
38 C.F.R. §§ 4.40, 4.45, 4.59, 3.102 
(1999), and DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995) and Mittleider v. West, 
11 Vet. App. 181 (1998).  Additionally, 
the RO must consider all potentially 
applicable rating criteria, including 38 
C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5200, 5201, 5202, and 5203.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and afforded an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

4.  The veteran and his representative 
should be issued a Statement of the Case 
covering all pertinent laws, 
regulations, and evidence on the issue 
of whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for Horner's 
syndrome.  If the claim is not granted, 
the veteran and his representative 
should be provided with information 
regarding the appropriate time period 
within which to submit a Substantive 
Appeal.  And, if a Substantive Appeal is 
received, the case should be processed 
and returned to the Board, in compliance 
with the applicable procedures regarding 
the processing of appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




